DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites “such that the axis extends transverse to the configured to engage a surface to move the base along the surface”; it is not understood what is meant by “extends transverse to the configured to engage”. It appears that language of the claim is incomplete or missing. This claim will be examined as best understood. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-5, 10, 11, 13, 16 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mann, US (4127200). Also please see note under “conclusion” section.
In regards to claim 1 Mann discloses:
A portable davit (10; fig. 1) comprising: a base (12, 18) comprising a mounting portion (18) and a housing (12) coupled to the mounting portion (fig. 1), the housing comprising an inner surface defining a cavity (cavity containing 20, 22, 24; fig. 1); a hoist (20, 22, 24) positioned within the cavity (fig. 1), the hoist comprising a drive (motor 20, reel 22) and a rope (30), the rope including opposite first and second ends (end at 38 and end wound around reel 22), the first end of the rope being wound about the drive (at reel 22); a mast (vertical portion of 38; see annotated drawings) comprising opposite first and second ends (top and bottom ends of vertical portion of 38), the first end of the mast (bottom end) being positioned within the cavity (as shown in fig. 1), the mast comprising an inner surface (space within the mast; fig. 1) defining a passageway space through which rope 30 passes); and a jib (angled portion of 38; see annotated drawings) including opposite first and second ends (at 34 and 32 respectively), the first end of the 

    PNG
    media_image1.png
    761
    595
    media_image1.png
    Greyscale

	In regards to claim 3 Mann discloses the rope comprises an intermediate portion between the first end of the rope and the second end of the rope (fig. 1), the jib comprising an inner surface defining a channel (channel through which rope 30 passes), the passageway being in communication with the cavity (fig. 1) and the 
	In regards to claim 4 Mann discloses the intermediate portion of the rope is enclosed within the passageway and the channel (fig. 1).
	In regards to claim 5 Mann discloses the hoist is a drum (22) hoist.
	In regards to claim 10 Mann discloses the mast is pivotable relative to the base (where the mast is pivotable at 40 at least with respect to portion 18 of the base) about a hinge (40; fig. 2) between a first orientation (horizontal position; see highlighted excerpt below) in which the mast extends parallel to the base and a second orientation (vertical position; see highlighted excerpt below) in which the mast extends transverse to the base (Col 2; LL 57-68; see highlighted excerpt below).

    PNG
    media_image2.png
    314
    584
    media_image2.png
    Greyscale

	In regards to claim 11 Mann discloses the mounting portion (18) is configured to be mounted (intended use) to a davit base (16), the davit base being mounted to a building (further limiting intended use limitation).
As best understood, in regards to claim 13 Mann discloses the base is movable between a first orientation (shown in fig. 1) in which an axis (vertical axis through base 12) defined by the base extends perpendicular to a surface (grounds surface) and a second orientation in which the base is tilted relative to the surface (shown in phantom in fig. 2) such that the axis extends transverse to the configured to engage a surface to move the base along the surface (as best understood; see indefiniteness rejection above).
	In regards to claim 16 Mann discloses a platform (platform of the seat surface of the wheel chair 48) coupled to the second end of the rope.
	In regards to claim 18 Mann discloses the drive is configured to rotate relative to the housing (at shaft on which 22 rotates) in a first direction to decrease a distance between the platform and the second end of the jib (when rope 30 is retracted which pulls wheel chair 48 upwards) and to rotate relative to the housing in an opposite second direction to increase the distance between the platform and the second end of the jib (when rope 30 is extended which lowers wheel chair 48 downwards).

	Claim 19 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mann, US (4127200).
In regards to claim 19 Mann discloses:
A portable davit (10; fig. 1) comprising: a base (12, 18) comprising a mounting portion (18) and a housing (12) coupled to the mounting portion, the housing comprising an inner surface defining a cavity (cavity containing 20, 22, 24; fig. 1); a first bracket (see annotated drawings) coupled to the base (fig. 1); a hoist (20, 22, 24) positioned .


    PNG
    media_image3.png
    373
    629
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    695
    575
    media_image4.png
    Greyscale


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Mann as applied to claims 1 and 16 respectively above, and further in view of Pelsue, US (2005/0169735).
In regards to claims 2 and 17 Mann does not disclose at least one of the mast and the jib is made from carbon fiber.
However, Pelsue teaches at least one of the mast and the jib is made from carbon fiber (paragraph [0037]; see excerpt below) (claim 2).

    PNG
    media_image5.png
    188
    570
    media_image5.png
    Greyscale

Therefore, at the time of the effective filing date of the current invention, it would have been obvious to a person of ordinary skill in the art to utilize carbon fiber to manufacture at least one of the base, the mast, the jib and the platform for the known and predictable advantages of having high tensile strength and relative low weight and high tolerance for high temperatures. 

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Mann as applied to claim 1 above, and further in view of  Murray, US (6202868).
In regards to claim 6 Mann does not disclose the jib is pivotable relative to the mast.
However, Murray teaches the jib is pivotable relative to the mast (via 7 through slot 22) (claim 6).
the jib is pivotable relative to the mast (via 7 through slot 22) between a first orientation (fig. 2) in which the jib extends transverse to the mast (fig. 2) and a second orientation (fig. 1) in which the jib extends parallel to the mast (fig. 1) (claim 7).
. 

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Mann as applied to claim 1 above, and further in view of  Vandervalk US (5211297).
In regards to claim 8 Mann does not disclose the jib is telescopic.
However, Vandervalk teaches the jib is telescopic (sections 75, 77, 70; fig.1 and see excerpt below Col 5; LL19-24, Col 6; LL55-63).

    PNG
    media_image6.png
    155
    595
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    239
    597
    media_image7.png
    Greyscale

Therefore, at the time of the effective filing date of the current invention, it would have been obvious to a person of ordinary skill in the art to utilize the telescopic jib 
In regards to claim 9, examiner takes Official Notice that a ball screw and ball nut assembly is old and well-known in the art. One of ordinary skill in the art would find it advantages to utilize the ball screw and ball nut assembly to extend and retract the telescopic jib since it would provide for the predictable function having the jib motion automated and able to extend at small increments to exact desired length/position. 
Claims 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Mann as applied to claims 1 and 13 respectively above, and further in view of Take, US (4801117).
In regards to claims 12 and 14 Mann does not disclose the mounting portion comprises a plurality of wheels configured to engage a surface to move the base along the surface.
However, Take teaches the mounting portion (equivalent to F) comprises a plurality of wheels (62s) configured to engage a surface (ground surface; fig. 2) to move the base along the surface (claim 12).
the base comprises a plurality of wheels (62s), the wheels being spaced apart from the surface when the base is in the first orientation (orientation in fig. 1), the wheels directly engaging the surface when the base is in the second orientation (orientation in fig. 2) (claim 14).
Therefore, at the time of the effective filing date of the current invention, it would have been obvious to a person of ordinary skill in the art to utilize the plurality of wheels .
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Mann as applied to claim 1 above, and further in view of Thompson, US (2006/0120842).
In regards to claim 15 Mann does not disclose spaced apart flanges, the flanges each including a plurality of apertures.
However, Thompson teaches the mounting portion comprises spaced apart flanges (45, 50), the flanges each including a plurality of apertures (as shown in fig. 2), the apertures being configured for alignment (intended use) with holes of a davit base, the portable davit comprising a plurality of pegs (55s), the pegs each being configured to extend through one of the apertures that is aligned with one of the holes to fix the base to the davit base (fig. 2).
Therefore, at the time of the effective filing date of the current invention, it would have been obvious to a person of ordinary skill in the art to utilize the flanges taught by Thompson onto the mounting portion of Mann for its predictable function of allowing the portable davit to by mounted in a sturdy manner to side structures which allows stability to the entire apparatus.  
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Mann, US (4127200) in view of Murray, US (6202868) further in view of Pelsue, US (2005/0169735).
In regards to claim 20 Mann discloses: 


    PNG
    media_image2.png
    314
    584
    media_image2.png
    Greyscale

In regards to claim 20 Mann does not disclose the jib is pivotable relative to the mast.
However, Murray teaches the jib is pivotable relative to the mast (via 7 through slot 22) between a first orientation (fig. 2) in which the jib extends transverse to the mast (fig. 2) and a second orientation (fig. 1) in which the jib extends parallel to the mast (fig. 1) (claim 7).
Therefore, at the time of the effective filing date of the current invention, it would have been obvious to a person of ordinary skill in the art to teach the being pivotable with respect to the mast protocol taught by Murray onto the jib and mast of Mann for its predictable function of allowing the folding of the device which allows for putting it in a significantly more compact configuration for storage and transportation. 
In regards to claim 20 Mann does not disclose the mast and the jib are made from carbon fiber.


    PNG
    media_image5.png
    188
    570
    media_image5.png
    Greyscale

Therefore, at the time of the effective filing date of the current invention, it would have been obvious to a person of ordinary skill in the art to utilize carbon fiber the mast and the jib of Mann for the known and predictable advantages of having high tensile strength and relative low weight and high tolerance for high temperatures. 
In regards to claim 20, examiner takes Official Notice that a ball screw and ball nut assembly is old and well-known in the art. One of ordinary skill in the art would find it advantages to utilize the ball screw and ball nut assembly to extend and retract the telescopic jib since it would provide for the predictable function having the jib motion automated and able to extend at small increments to exact desired length/position. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Note: that references Riley 3519154, Salamin 3215294 and Vandervalk 5211297 are separately applicable as 35 U.S.C. 102 rejections at least for independent claim 1. Therefore, examiner recommends the revision of the above mentioned references in specific and the rest of the cited references (in the pto-892 form) in general, for consideration for future submissions to best enhance expedited prosecution. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIREF M MEKHAEIL whose telephone number is (571)270-5334. The examiner can normally be reached 10-7 Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/COLLEEN M CHAVCHAVADZE/Primary Examiner, Art Unit 3634